DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed June 1, 2021 has been entered. Claims 4, and 7-17 are pending. All of these claims have been amended. The independent claims are 4, 11, 12, and 13. 
The Second Non-Final, dated March 2, 2021 contained only claim objections, and 35 USC 112(a) and 112(b) rejections. The claim objections are withdrawn because the claims are now much clearer upon amendment. 
The rejection of claim 4 under 35 USC 112(a) is withdrawn because the applicant has added the phrase “from the electric vehicle mode” in section (G) of the claim. That solves the 35 USC 112(a) problem with that claim.
The rejection of claim 11 under 35 USC 112(a) is also withdrawn because the applicant has added the phrase “from the electric vehicle mode” in section (C) of the claim. That solves the 35 USC 112(a) problem with that claim. 
The rejection of claim 12 under 35 USC 112(a) is also withdrawn because the applicant has added the phrase “from the electric vehicle mode” in section (C) of the claim. That solves the 35 USC 112(a) problem with that claim. 
The rejection of claim 13 under 35 USC 112(a) is also withdrawn because the applicant has added the phrase “from the electric vehicle mode” in section (H) of the 
Rejections of claims 11 and 12 under 35 USC 112(a) were also made in the Second Non-Final, dated March 2, 2021, on page 15, for reasons related to there being no second motor in claims 11 and 12. The applicant argues in the Response dated June 1, 2021, on pages 15-16 that there is written description for these claims and points to sections of the specification, such as paragraph 0010. That paragraph does not refer to a second motor. The applicant also points to paragraph 0036, which refers to the vehicle having “a single motor.” The next paragraph, paragraph 0037, refers to Fig. 1 which discusses the first and second motor. The applicant also points to paragraph 0050, which states that “the first motor 2 may be omitted from the prime mover” in which case the running mode of the vehicle is selected from EV and parallel modes only. Finally, the applicant also points to a substantial section of paragraphs 0077-0084, which discuss Fig. 2 and the vehicle with “only the engine 1 and the second motor 3.” Due to the citation of these paragraphs that teach a vehicle with only one motor, the 35 USC 112(a) rejection for claims 11 and 12 for this issue is withdrawn. 
Claims 4 and 13 were rejected under 35 USC 112(b) in the Second Non-Final, dated March 2, 2021 for reciting “a motor when there were first and second motors. That problem has been solved by the amendments and the rejections are withdrawn. 
Claim 13 was also rejected under 35 USC 112(b) in the Second Non-Final, dated March 2, 2021 for a phrase lacking antecedent basis. That problem has been solved by the amendments and the rejection is withdrawn. 
Detailed Action. However, in preparation for issuing the allowance, the examiner found art that reads on the claims. Therefore, the examiner must issue a rejection. The examiner also now notices that, unlike the original set of claims, there are currently independent claims directed to a vehicle with EV, series, and parallel modes, and at least one independent claim directed to a vehicle with only an EV and parallel mode. This could have been restricted, but the examiner will not pursue that at this time even though searching different fields is required. Please see the rejections below. Before providing art rejections, however, the examiner would like to provide an overview of the application. 
Overview of the Application 
Understanding this application depends largely on understanding Fig. 3 of the application. According to paragraph 0066, Emax is the maximum EV drive force. When the vehicle is at a speed and drive force below Emax it is in EV mode. EV mode is when a motor drives the vehicle alone. According to paragraph 0071, Smax is the maximum series HV driver force. When the vehicle is at a speed and drive force below Smax but above Emax the vehicle is in series HV mode. Series HV mode is when the engine drives one motor to generate electricity, while a second motor drives the vehicle, according to paragraph 0011. When the vehicle is at a speed and drive force anywhere above the line Smax, the vehicle is in the parallel HV mode. In parallel hybrid vehicle mode, torques from the engine and a motor are delivered to the drive wheels, according to paragraph 0036.
Paragraph 0065 states the dotted curve RL in Fig. 3 represents a road load (a running load imposed on the vehicle in accordance with the vehicle speed). This can be 
Flow is the “required additional drive force,” according to paragraph 0062, that corresponds to “a running resistance against the vehicle” when “running on a predetermined road at a predetermined speed by a predetermined driver force.” It is “a variable governed by a vehicle speed and a driver force.” It is “set larger with an increase in a speed of the vehicle…based on experiment or simulation.” When the vehicle is operated in a running region where the vehicle speed and driver force are below Flow, the occupants are likely to feel transmission and engagement shocks, a response delay, a torque pulse, and an acceleration fluctuation when shifting. But this is not the case when operating above Flow. 
Into what mode should the vehicle shift? Consider Fig. 2. When the vehicle is in EV mode, and the driver stomps on the accelerator, the system determines if the “required drive force” just required (see paragraph 0065), Freq (which is mistakenly shown as Freg in Fig. 3 and is shown as the triangle in Fig. 3) is greater than the Emax curve. If so, the system asks if the current vehicle speed, V, is less than an upper limit vehicle speed Vupp. If the answer is Yes, and the current speed is below Vupp, the system will shift into series HV mode. If the answer is No, the system will shift into Parallel mode. 

    PNG
    media_image1.png
    318
    500
    media_image1.png
    Greyscale


Figure 1 – Fig. 3 of the Instant Application, shown as filed on October 31, 2018.

Note that in Fig. 3 the preferred shifts are to regions above Flow. One might be driving along at a constant velocity just enough to overcome the wind resistance. That is to say one is cruising at the solid-lined circle F.V. Yet one might be cruising below Vupp. When the accelerator is pressed, the system will still want to shift above the Flow line, because otherwise, shift shock will be felt. So the system can shift to Freq, the triangle. Or perhaps, Fest, the square. 
What is the significance of Vupp’? This is explained in paragraph 0077 and 0083. The disclosure also covers systems in which either operate in EV mode or parallel mode. That is, a system with only one motor, not two. There is no series mode. In that case, if the vehicle speed is above Vupp’ then the system can shift into parallel mode 
What does the Fest in Fig. 3 represent? Fest is “an estimated required drive force” and represented by the square, according to paragraph 0113. It can be based on data such as travel history of the vehicle and road surface conditions acquired from the navigation system “and so on.” But “specifically” it is obtained from a history of the actual drive force F and the history of the speed of the accelerator operation stored by the controller as well as the road surface condition detected by the navigation system and external data transmission. For example, paragraph 0115 teaches that if the vehicle is traveling on a winding road, and turns a corner, Fest is the “expected acceleration to achieve the expected acceleration” as the vehicle comes out of the corner. If, as shown in Fig. 3, Fest is above Smax, the vehicle will shift into parallel mode. 
In summary, Fig. 3 shows a system with Freq., that is based on driver demanded. The figure also shows a system with Fest, which is based on estimated drive force when coming out of a known turn on a known road. 
This Detailed Action will now move to providing embedded comments in bold within the independent claims to explain the meaning of the claims, especially in reference to Fig. 3. 

Regarding claim 4, the claim recites:
A control system for a hybrid vehicle, the control system comprising: 
a prime mover including an engine, a first motor, and a second motor; 
drive wheels that are driven by power from the prime mover to generate drive force; 
a clutch that selectively transmits power and interrupts power transmission between the engine and the drive wheels; and 
a controller that controls each of the engine, the first motor, the second motor, and the clutch, wherein: 
(A) the first motor is disposed to an output side of the engine and generates electricity when driven at least by the torque of the engine; 
(B) the second motor is connected to the drive wheels in a power transmittable manner; 
(C) a running mode of the hybrid vehicle is selected from: 
(C1) an electric vehicle mode in which the drive force is generated by torque generated by the second motor while stopping the engine,
(C2) a parallel hybrid vehicle mode in which the engine is operated while engaging the clutch, and the drive force is generated by torques generated by the engine and the second motor; and
 (C3) a series hybrid vehicle mode in which the engine is operated while disengaging the clutch, the first motor is driven by the torque of the engine to generate electricity, and the drive force is generated by the torque generated by the second motor (note that, unlike in some other claims, in this claim there are two motors and the vehicle is capable of running in EV, series, and parallel modes
(D) a maximum drive force generatable in the electric vehicle mode is set as a line indicating a value that decreases with an increase in vehicle speed on a running mode shifting map represented by a Cartesian coordinate system defined by coordinate axes representing the vehicle speed and the drive force (this line is Emax.); 
(E) a maximum drive force generatable in the series hybrid vehicle mode is set as a line indicating a value that is larger than the maximum drive force generatable in the electric vehicle mode and decreases with an increase in the vehicle speed on the running mode shifting map (this line is Smax. Anything above Smax is parallel HV mode, anything between Emax and Smax is series HV mode.); 
(F) a required additional drive force is set as a line indicating a value that increases with an increase in the vehicle speed on the running mode shifting map (this line is Flow on Fig. 3. Shifting to a region above Flow reduces or eliminates shift shock and other negative feelings for the driver.); and 
(G) the controller is configured to shift the running mode from the electric vehicle mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if 
(G1) the drive force is greater than the maximum drive force generatable in the electric vehicle mode (Note that in the specification, the phrase “drive force” is used to refer to the Y-axis of Fig. 3. In paragraph 0015 this is referred to as the “actual drive force” and is different from the “required drive force based on” the operation of the accelerator pedal. A vehicle could be cruising at a given “drive force” such as the one labeled as F.V in Fig. 3. Then the driver hits the accelerator and produces a “required drive force.” This limitation was previously rejected with Ortmann), 
(G2) the drive force is greater than the required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive -3-Application No. 16/176,252force that is set in advance based on the vehicle speed and the driver force (previously rejected with Kim ‘437), and 
(G3) when the vehicle speed enters a speed region in which the required additional drive force is higher than the maximum drive force generatable in the series hybrid vehicle mode (this means when Flow is higher than Smax.). 
One reasonable interpretation of this claim is that it does two things. First, it defines Fig. 3 as having Emax, Flow, Smax, and Vupp. Second, it defines shifting rules based on the defined figure. Even if Fig. 3 could be found in the prior art, if the shifting rules were not found, alone or in combination, the claim would still be novel. 
Regarding the shifting rules, one reasonable interpretation of this claim is that it saying to shift directly “from the electric vehicle mode to the parallel hybrid vehicle mode” when the vehicle is “accelerating…in the electric vehicle mode” and items G1 through G3 are satisfied. That is: G1: when the “drive force” is greater than what the EV mode can put out; G2: when the “drive force” is greater than Flow; and when G3: when the vehicle speed exceeds the region in which Flow is higher than Smax, which is to 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to correctly show what is described in the specification.  Fig 3 of the drawings shows a line labeled Freg, but it should be Freq. The g should be changed to a q. Appropriate action is required. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Specification
The disclosure is objected to because of the following informalities: Paragraph 0091 recites “the running mode is shifter”. The phrase should read: The running mode is shifted. Appropriate action is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.





Claim 4 is rejected because it recites in (G) that the controller “is configured to shift” from EV mode to parallel mode when the vehicle is accelerating, and “if (G1) the drive force is greater than the maximum drive force generatable in the electric vehicle mode,” i.e. if the drive force is greater than Emax, and if the other stipulations of G2 and G3 are also met. But how can the drive force exceed Emax if a shift hasn’t already occurred? What G through G(3) appear to be doing is defining the conditions under which shifting, according to the shift map in Fig. 3, will occur. The problem is that “configured to shift” indicates that a shift has not occurred, while the term “drive force” refers to the actual drive force being currently output by the vehicle. The controller can’t be configured to shift when the drive force is greater than the maximum drive force generatable in EV mode, the shift must already have occurred for the drive force to be greater than the maximum drive force. In that sense, the language of (G) through (G3) violate the shift map in Fig. 3 and lack written description. Should the term “drive force” be replaced with “required drive force,” which is the drive force demanded by the vehicle operator by pressing the accelerator? Or should the claim be amended to somehow make it clear that the controller is configured to shift from EV mode to parallel mode, and have the vehicle in the parallel mode, if (G1)…? The applicant can decide. Claim 13 recites similar language in (H) through (H3) and is rejected for similar reasons. 
Claim 11 recites that a vehicle that can operate in either an EV mode or a parallel mode. There is no second motor, however. This corresponds to sections 0077-0089 of the specification of the instant application. However, the claim states that the vehicle will be shifted from the EV mode to the parallel mode if the vehicle is accelerating and if: 
(C1) the drive force is greater than a maximum drive force generatable in the electric vehicle mode, 
(C2) the drive force is greater than a required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive force that is set in advance based on the vehicle speed and the drive force, and 
(C3) when the estimated required drive force is greater than the required additional drive force
Stipulation C1 is fairly obvious. The vehicle will shift when the electric motor torque is maxed out. That means when the drive force is greater than Emax in Fig. 3. 
Stipulation C2 requires that the “drive force,” which is the Y axis of Fig. 3 of the instant application, is greater than the “required additional drive force” which is Flow in Fig. 3, according to paragraph 0072. 
Finally, stipulation C3 requires that the vehicle will only shift from EV mode to parallel mode (which is above line Smax in Fig. 3) “when the estimated required drive force is greater than the required additional drive force.” The “estimated required drive 
In figure 3, Fest is above Smax, but there is no reason why this has to be the case. In fact, the first sentence of paragraph 0114 states that Fest could be lower than Smax. Therefore, the claim lacks written description, because the claim describes potentially shifting into a series mode region, but the series mode does not exist according to the embodiment being discussed in the claim. Therefore, it is not known what will happen in that case. The estimated required drive force could be somewhere around where the triangle is in Fig. 3. In that case, would the vehicle shift? And into what mode? This is not explained in the specification. For examination purposes, the claim will be interpreted as written. 
Claim 12 recites substantially similar stipulations and is rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 7, 8, 10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nissato (US2012/0089284 A1) in view of Aoyama et al. (U.S. Pat. No. 6,083,138). 

Regarding claim 4, Nissato teaches:
A control system for a hybrid vehicle, the control system comprising: 
a prime mover including an engine, a first motor, and a second motor (see Fig. 1 for the engine 11, first motor, which is the generator 12, and the second motor 15.); 
drive wheels that are driven by power from the prime mover to generate drive force (see Fig. 1); 
a clutch that selectively transmits power and interrupts power transmission between the engine and the drive wheels (see Fig. 1, item 16 and paragraph 0024
a controller that controls each of the engine, the first motor, the second motor, and the clutch (see Fig. 1, item 21-23.), wherein: 
(A) the first motor is disposed to an output side of the engine and generates electricity when driven at least by the torque of the engine (see Fig. 1, item 12 for a generator, which is a first motor. And paragraph 0023); 
(B) the second motor is connected to the drive wheels in a power transmittable manner (see Fig. 1 item 15 and paragraph 0023.); 
(C) a running mode of the hybrid vehicle is selected from: 
(C1) an electric vehicle mode in which the drive force is generated by torque generated by the second motor while stopping the engine (see Fig. 2A for the dot-shaded region labeled “Rea [EV DRIVING]” (brackets in original).),
(C2) a parallel hybrid vehicle mode in which the engine is operated while engaging the clutch, and the drive force is generated by torques generated by the engine and the second motor (see Fig. 2A for the large-dot-shaded region labeled “Rpa [PARALLEL DRIVING]” (brackets in original).); and
 (C3) a series hybrid vehicle mode in which the engine is operated while disengaging the clutch, the first motor is driven by the torque of the engine to generate electricity, and the drive force is generated by the torque generated by the second motor (see the dense-shaded region labeled “Rsa [SERIES DRIVING]” (brackets in original).
(D) a maximum drive force generatable in the electric vehicle mode is set as a line indicating a value that decreases with an increase in vehicle speed on a running mode shifting map represented by a Cartesian coordinate system defined by coordinate axes representing the vehicle speed and the drive force (this line is Emax in Fig. 3 of the instant application. With that in mind see Nissato, Fig. 2A, attached below to this Detailed Action as Fig. 2 for the dashed line labeled “POSSIBLE BATTERY DRIVING FORCE T.”)
(E) a maximum drive force generatable in the series hybrid vehicle mode is set as a line indicating a value that is larger than the maximum drive force generatable in the electric vehicle mode and decreases with an increase in the vehicle speed on the running mode shifting map (this line is Smax in Fig. 3 of the instant application. Anything above Smax is parallel HV mode, anything between Emax and Smax is series HV mode. With that in mind, see Nissato, Fig. 2A, the shaded region labeled “series driving” and paragraph 0005. The region is bounded by a line as described in the limitation.); 
(F) a required additional drive force is set as a line indicating a value that increases with an increase in the vehicle speed on the running mode shifting map (this line is Flow on Fig. 3 of the Instant application. Shifting to a region above Flow reduces or eliminates shift shock and other negative feelings for the driver. With that in mind, see Fig. 2A of Nissato, which teaches a hybrid vehicle mode shifting map. It looks similar to Fig. 3 of the instant application. In Nissato ‘284, Fig. 2A, there is a vertical bold dashed line representing a speed, and it is set at a point of intersection with a curved line that looks like Flow of the instant application. The curved solid line in bold in Fig. 2A is labeled the “Maximum Engine Driving Force Te”. This must be a predetermined value. Does it meet the definition of Flow as “a line indicating a value that increases with an increase in the vehicle speed on the running mode shifting map.” It does at least for much of the line before curing downward, and there is no reason why part of Fig. 2A up to a certain speed cannot be used for this rejection. Claiming part of Fig. 2A without showing any unexpected results cannot lead to patent protection. Does the curved solid line, Maximum Engine Driving Force Te in Nissato ‘284 meet the statement of Flow that is “as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive -3-Application No. 16/176,252force that is set in advance based on the vehicle speed and the driver force”? Yes. The engine can only put out so much drive force, which depends on the vehicle speed (running resistance). Therefore Flow could very well be the Maximum Engine Driving Force Te.); and 
(G) the controller is configured to shift the running mode from the electric vehicle mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode (the vehicle must accelerate to change velocity along the Y axis in Fig. 2A, so this limitation is met. That is contemplated by Nissato in paragraph 0027), if 
(G1) the drive force is greater than the maximum drive force generatable in the electric vehicle mode (Note that in the specification, the phrase “drive force” is used to refer to the Y-axis of Fig. 3. In paragraph 0015 this is referred to as the “actual drive force” and is different from the “required drive force based on” the operation of the accelerator pedal. A vehicle could be cruising at a given “drive force” such as the one labeled as F.V in Fig. 3. Then the driver hits the accelerator and produces a “required drive force.” With that in mind, see Fig. 2A of Nissato for the fact that there is a drive force in parallel mode that is greater than that in EV mode. Note also that, almost certainly, the thin dashed curve labeled Possible Battery Driving Force T extends past the bold dashed vertical line.), and 
(G3) when the vehicle speed enters a speed region in which the required additional drive force is higher than the maximum drive force generatable in the series hybrid vehicle mode (this means when Flow is higher than Smax. With this is mind, see Fig. 2A of Nissato. There is clearly an area where the Maximum Engine Driving Force Te is greater than the line marked Maximum motor driving force Tma that bounds the series driving region.). 
Yet Nissato does not appear to further teach: 
(G2) the drive force is greater than the required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive -3-Application No. 16/176,252force that is set in advance based on the vehicle speed and the driver force.

(G2) the drive force is greater than the required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive -3-Application No. 16/176,252force that is set in advance based on the vehicle speed and the driver force (in the instant application, the “required additional drive force,” is “Flow” on Fig. 3 of the Instant application. The figure is included as Figure 1 of this Detailed Action. The stipulation of G2 in this claim is when the “drive force” is greater than Flow. This “drive force” is not specified as a driver demanded drive force, but simply as a drive force.  However, this drive force cannot be interpreted as being, in Fig. 3 of the instant application, when the solid circle F.V moves along the line RL to the dashed circle F.V. That is because in that case the drive force on the Y axis is still lower than Flow, the “required additional drive force.” All that can be said about G2 is that it requires the drive force on the Y axis has to be greater than Flow. Nissato does not teach this because, according to paragraph 0031 of Nissato, parallel driving occurs “within a ramp region Rpa of a maximum engine driving force Te which is a maximum driving force outputted from the engine 11. However, there is no reason why the parallel driving force should be limited to the maximum force that the engine can put out. In fact, there is every reason why this should not be the case. The whole point of parallel driving mode is that when a vehicle motor can no longer meet the torque demand, the engine kicks in to help. Therefore, the maximum output of parallel mode should be the max. motor output plus the max. engine output. Prior art clearly teaches that the maximum output torque in parallel mode can be greater than the maximum engine torque. One such piece of prior art is Aoyama. In Aoyama,  Fig. 6, there is the “motor torque” and the “Eng Full Throttle Torque” and then the “Eng + Motor Torque”. It is easy to tell that the max motor torque plus the max engine torque equals the max. engine plus motor torque, which is parallel mode. Therefore, Aoyama teaches the limitation of G2. In other words, Aoyama teaches that there is a “drive force is greater than the required additional drive force” which can, and is, being interpreted as: a drive force greater than a maximum engine force. This can therefore be seamlessly dovetailed with Nissato. Fig. 2A. If one combines that figure with the teaching of Aoyama one can understand that there is an operating region above the solid curved line Te in Fig. 2A. It is not shown, but is whatever Tma + Te is at any given velocity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato, to add the additional features of: (G2) the drive force is greater than the required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive see Fig. 19, S12, and Fig. 6.). 
In summary, Nissato teaches that the max. torque in parallel mode is limited to the max engine torque. A person of ordinary skill in the art could have easily looked at Nissato and determined that this is an odd limitation and that the max torque in parallel mode should be the max engine torque plus the max. motor torque. This person of ordinary skill in the art could then have said: why not simply not limit the torque in parallel mode to the max. engine torque? Why not allow it to be higher, as in most parallel modes? Nissato therefore teaches everything of claim 1 in the instant application, except for this one aspect, which is a strange feature in Nissato. Combining Nissato and Aoyama would therefore have been obvious; simply an obvious critique of this aspect of Nissato, the rest of whose invention may be insightful. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


    PNG
    media_image1.png
    318
    500
    media_image1.png
    Greyscale


Figure 1 (repeated) – Fig. 3 of the Instant Application, shown as filed on October 31, 2018.



    PNG
    media_image2.png
    417
    606
    media_image2.png
    Greyscale

Figure 2 – Nissato ‘284, Fig. 2A.
The vertical bold dashed line in this figure is equivalent to the vertical line at Vupp in Fig. 3 of the instant application. 




    PNG
    media_image3.png
    620
    881
    media_image3.png
    Greyscale

Figure 3 – Aoyama, Fig. 6.

Regarding claim 7, Nissato and Aoyama teach the control system as claimed in claim 4.
Nissato further teaches:
A control system, further comprising: 
a detector that detects or calculates an operation amount…and an actual drive force (see paragraph 0027);   
wherein the controller is further configured to: 
(i) obtain a required drive force based on the vehicle speed and the operation amount of the accelerator (see Nissato, see paragraph 0027).

A control system, further comprising: 
a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force;   
wherein the controller is further configured to: 
(ii) determine whether a driver requires high responsiveness of the drive force based on the operation amount of the accelerator; and 
(iii) shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case that the driver requires the high responsiveness of the drive force.  
Yet Aoyama teaches:
A control system, further comprising: 
a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force (see col. 5, lines 44-63);   
wherein the controller is further configured to: 
(i) obtain a required drive force based on the vehicle speed and the operation amount of the accelerator (see col. 4, lines 5-8 and col. 5, lines 44-63); -4-Application No. 16/176,252 
(ii) determine whether a driver requires high responsiveness of the drive force based on the operation amount of the accelerator (see col. 5, lines 44-63 and Fig. 7, column: “Acc. Depression”.); and 
(iii) shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case that the driver see col. 5, lines 44-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato and Aoyama, to add the additional features of: a control system, wherein the controller is further comprising a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force and further configured to: (i) obtain a required drive force based on the vehicle speed and the operation amount of the accelerator; -4-Application No. 16/176,252(ii) determine whether a driver requires high responsiveness of the drive force based on the operation amount of the accelerator; and (iii) shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case that the driver requires the high responsiveness of the drive force, as taught by Aoyama. The motivation for doing so would be to take advantage of the available torque in the system, which is one big reason why parallel hybrid mode exists in most art, as recognized by Aoyama (see Fig. 19, S12, and Fig. 6.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III. 

Regarding claim 8, Nissato and Aoyama teach the control system as claimed in claim 7.
However, Nissato does not explicitly further teach:

The controller is further configured to shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the maximum drive force generatable in the series hybrid vehicle mode, in a case 
that the driver requires the high responsiveness of the drive force, and 
that the required drive force is equal to or greater than the maximum drive force generatable in the series hybrid vehicle mode.  
Yet Aoyama teaches:
A control system, wherein: 
The controller is further configured to shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the maximum drive force generatable in the series hybrid vehicle mode, in a case 
that the driver requires the high responsiveness of the drive force (see col. 5, lines 44-63 and Fig. 7, column: “Acc. Depression”.), and 
that the required drive force is equal to or greater than the maximum drive force generatable in the series hybrid vehicle mode (see Fig. 7, right column for the various operating modes. In at least operating mode 1, the engine is off, motor 1 is not generating electricity, and motor 4 is operating. This is EV mode. In at least mode 2, the engine is “rev” or revolving and supplying torque. See col. 6, lines 50-60 for “Rev” in the Engine column referring to the engine revolving. However, motor 4 is inoperative. This is series mode. Then in at least mode 4, the motor is supplying torque, but motor 1 is not generating electricity, and motor 4 is operative. This is parallel mode. As seen in Fig. 6 and explained in col. 5, lines 44-63, the determination of when to shift depends at least partly on motor torque.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato and Aoyama, to add the additional features of: The controller is further configured to shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the maximum drive force generatable in the series hybrid vehicle mode, in a case that the driver requires the high responsiveness of the drive force, and that the required drive force is equal to or greater than the maximum drive force generatable in the series hybrid vehicle mode, as taught by Aoyama. The motivation for doing so would be to take advantage of the available torque in the system, which is one big reason why parallel hybrid mode exists in most art, as recognized by Aoyama (see Fig. 19, S12, and Fig. 6.). 
This combination is especially obvious because it is at least strongly taught toward by Nissato. In Fig. 2A of Nissato, the vehicle could be in series driving mode, then speed up and require slightly more torque and move into the parallel driving mode. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III. 


However, Nissato does not further teach everything else in this claim.
Yet, Aoyama teaches:
A control system, further comprising: 
a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force (see col. 5, lines 44-63); 
wherein the controller is further configured to
(i) determine whether a driver requires high responsiveness of the drive force based on the operation amount of the accelerator and the operation speed of the accelerator (see col. 5, lines 44-63 and Fig. 7, column: “Acc. Depression”.), and -5-Application No. 16/176,252 
(ii) shift the running mode to the parallel hybrid vehicle mode when the actual drive force exceeds the required additional drive force, in a case that the driver does not require the high responsiveness of the drive force (the discussion in col. 5, lines 44-63 implies that the vehicle is starting from a “dead stop” and then the “driver demands hard acceleration.” But the mode in Aoyama Fig. 7 will occur even if high responsiveness is not required. If the torque demand is required, even if not at high responsiveness, the mode will switch.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato and Aoyama, to add the additional features of: a detector that detects or calculates an see Fig. 19, S12, and Fig. 6.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III. 

Regarding claim 13, Nissato teaches:
A control system for a hybrid vehicle, the control system comprising: 
a prime mover including an engine, a first motor, and a second motor (see Fig. 1 for the engine 11, first motor, which is the generator 12, and the second motor 15.); 
drive wheels that are driven by power from the prime mover to generate drive force (see Fig. 1
a clutch that selectively transmits power and interrupts power transmission between the engine and the drive wheels (see Fig. 1, item 16 and paragraph 0024); and 
a controller that controls each of the engine, the first motor, the second motor, and the clutch (see Fig. 1, item 21-23.), wherein: 
(A) the first motor is disposed to an output side of the engine and generates electricity when driven at least by the torque of the engine (see Fig. 1, item 12 for a generator, which is a first motor. And paragraph 0023); 
(B) the second motor is connected to the drive wheels in a power transmittable manner (see Fig. 1 item 15 and paragraph 0023.); 
(C) a running mode of the hybrid vehicle is selected from: 
(C1) an electric vehicle mode in which the drive force is generated by torque generated by the second motor while stopping the engine (see Fig. 2A for the dot-shaded region labeled “Rea [EV DRIVING]” (brackets in original).),
(C2) a parallel hybrid vehicle mode in which the engine is operated while engaging the clutch, and the drive force is generated by torques generated by the engine and the second motor (see Fig. 2A for the large-dot-shaded region labeled “Rpa [PARALLEL DRIVING]” (brackets in original).); and
 (C3) a series hybrid vehicle mode in which the engine is operated while disengaging the clutch, the first motor is driven by the torque of the engine to generate electricity, and the drive force is generated by the torque see the dense-shaded region labeled “Rsa [SERIES DRIVING]” (brackets in original).).
(D) a maximum drive force generatable in the electric vehicle mode is set as a line indicating a value that decreases with an increase in vehicle speed on a running mode shifting map represented by a Cartesian coordinate system defined by coordinate axes representing the vehicle speed and the drive force (this line is Emax in Fig. 3 of the instant application. With that in mind see Nissato, Fig. 2A, attached below to this Detailed Action as Fig. 2 for the dashed line labeled “POSSIBLE BATTERY DRIVING FORCE T.”)
(E) a maximum drive force generatable in the series hybrid vehicle mode is set as a line indicating a value that is larger than the maximum drive force generatable in the electric vehicle mode and decreases with an increase in the vehicle speed on the running mode shifting map (this line is Smax in Fig. 3 of the instant application. Anything above Smax is parallel HV mode, anything between Emax and Smax is series HV mode. With that in mind, see Nissato, Fig. 2A, the shaded region labeled “series driving” and paragraph 0005. The region is bounded by a line as described in the limitation.); 
(F) a required additional drive force is set as a line indicating a value that increases with an increase in the vehicle speed on the running mode shifting map (this line is Flow on Fig. 3 of the Instant application. Shifting to a region above Flow reduces or eliminates shift shock and other negative feelings for the driver. With that in mind, see Fig. 2A of Nissato, which teaches a hybrid vehicle mode shifting map. It looks similar to Fig. 3 of the instant application. In Nissato ‘284, Fig. 2A, there is a vertical bold dashed line representing a speed, and it is set at a point of intersection with a curved line that looks like Flow of the instant application. The curved solid line in bold in Fig. 2A is labeled the “Maximum Engine Driving Force Te”. This must be a predetermined value. Does it meet the definition of Flow as “a line indicating a value that increases with an increase in the vehicle speed on the running mode shifting map.” It does at least for much of the line before curing downward, and there is no reason why part of Fig. 2A up to a certain speed cannot be used for this rejection. Claiming part of Fig. 2A without showing any unexpected results cannot lead to patent protection. Does the curved solid line, Maximum Engine Driving Force Te in Nissato ‘284 meet the statement of Flow that is “as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive -3-Application No. 16/176,252force that is set in advance based on the vehicle speed and the driver force”? Yes. The engine can only put out so much drive force, which depends on the vehicle speed (running resistance). Therefore Flow could very well be the Maximum Engine Driving Force Te.); and  
 (G) an upper limit vehicle speed at which the maximum drive force generatable in the series hybrid vehicle mode and the required additional drive force become equal to each other is set on the running mode shifting map (see Nissato, Fig. 2A. In that figure, the vertical bold dashed line is equivalent to the vertical line at Vupp in Fig. 3 of the instant application. The vertical line Vupp in Fig. 3 of the instant application is what stipulation (G) here is describing.); and 
(H) the controller is configured to shift the running mode from the electric vehicle mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if 
(H1) the drive force is greater than the maximum drive force -11-Application No. 16/176,252 generatable in the electric vehicle mode (Note that in the specification, the phrase “drive force” is used to refer to the Y-axis of Fig. 3. In paragraph 0015 this is referred to as the “actual drive force” and is different from the “required drive force based on” the operation of the accelerator pedal. A vehicle could be cruising at a given “drive force” such as the one labeled as F.V in Fig. 3. Then the driver hits the accelerator and produces a “required drive force.” With that in mind, see Fig. 2A of Nissato for the fact that there is a drive force in parallel mode that is greater than that in EV mode. Note also that, almost certainly, the thin dashed curve labeled Possible Battery Driving Force T extends past the bold dashed vertical line.), 
(H3) when the vehicle speed enters a speed region in which the required additional drive force is higher than the maximum drive force generatable in the series hybrid vehicle mode (this means when Flow is higher than Smax. With this is mind, see Fig. 2A of Nissato. There is clearly an area where the Maximum Engine Driving Force Te is greater than the line marked Maximum motor driving force Tma that bounds the series driving region.), and 
(H4) when the vehicle speed exceeds the upper limit vehicle speed on the running mode shifting map (see Nissato, Fig. 2A. In that figure, the vertical bold dashed line is equivalent to the vertical line at Vupp in Fig. 3 of the instant application. The vertical line Vupp in Fig. 3 of the instant application is what stipulation (G) here is describing. Note that the vertical dashed line in Nissato, Fig. 2A is labeled “PARALLEL TERMINATION VEHICLE VELOCITY Va.” As is clear from the figure, parallel driving ends when the vehicle speed shifts from the thinly-dotted region to the right of the line to the medium- and thickly dotted regions to the left of the line.).  
 	Yet Nissato does not appear to further teach: 
(H2) the drive force is greater than the required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive -3-Application No. 16/176,252force that is set in advance based on the vehicle speed and the driver force.
However, Aoyama teaches
(H2) the drive force is greater than the required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive -3-Application No. 16/176,252force that is set in advance based on the vehicle speed and the in the instant application, the “required additional drive force,” is “Flow” on Fig. 3 of the Instant application. The figure is included as Figure 1 of this Detailed Action. The stipulation of G2 in this claim is when the “drive force” is greater than Flow. This “drive force” is not specified as a driver demanded drive force, but simply as a drive force.  However, this drive force cannot be interpreted as being, in Fig. 3 of the instant application, when the solid circle F.V moves along the line  RL to the dashed circle F.V. That is because in that case the drive force on the Y axis is still lower than Flow, the “required additional drive force.” All that can be said about G2 is that it requires the drive force on the Y axis has to be greater than Flow. Nissato does not teach this because, according to paragraph 0031 of Nissato, parallel driving occurs “within a ramp region Rpa of a maximum engine driving force Te which is a maximum driving force outputted from the engine 11. However, there is no reason why the parallel driving force should be limited to the maximum force that the engine can put out. In fact, there is every reason why this should not be the case. The whole point of parallel driving mode is that when a vehicle motor can no longer meet the torque demand, the engine kicks in to help. Therefore, the maximum output of parallel mode should be the max. motor output plus the max. engine output. Prior art clearly teaches that the maximum output torque in parallel mode can be greater than the maximum engine torque. One such piece of prior art is Aoyama. In Aoyama, Fig. 6, there is the “motor torque” and the “Eng Full Throttle Torque” and then the “Eng + Motor Torque”. It is easy to tell that the max motor torque plus the max engine torque equals the max. engine plus motor torque, which is parallel mode. Therefore, Aoyama teaches the limitation of G2. In other words, Aoyama teaches that there is a “drive force is greater than the required additional drive force” which can, and is, being interpreted as: a drive force greater than a maximum engine force. This can therefore be seamlessly dovetailed with Nissato. Fig. 2A. If one combines that figure with the teaching of Aoyama one can understand that there is an operating region above the solid curved line Te in Fig. 2A. It is not shown, but is whatever Tma + Te is at any given velocity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato, to add the additional features of: (H2) the drive force is greater than the required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive -3-Application No. 16/176,252force that is set in advance based on the vehicle speed and the driver force, as taught by Aoyama. The motivation for doing so would be to take advantage of the available torque in the system, which is one big reason why parallel hybrid mode exists in most art, as recognized by Aoyama (see Fig. 19, S12, and Fig. 6.). 

This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 14, Nissato and Aoyama teach the control system as claimed in claim 13.
Nissato further teaches:
A control system, further comprising: 
a detector that detects or calculates an operation amount…and an actual drive force (see paragraph 0027);   
wherein the controller is further configured to: 
(i) obtain a required drive force based on the vehicle speed and the operation amount of the accelerator (see Nissato, see paragraph 0027).
However, Nissato does not further teach everything else in this claim.
	Yet Aoyama teaches:
A control system, further comprising: 
a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force (see col. 5, lines 44-63);   
wherein the controller is further configured to: 
(i) obtain a required drive force based on the vehicle speed and the operation amount of the accelerator (see col. 4, lines 5-8 and col. 5, lines 44-63); -4-Application No. 16/176,252 
(ii) determine whether a driver requires high responsiveness of the drive force based on the operation amount of the accelerator (see col. 5, lines 44-63 and Fig. 7, column: “Acc. Depression”.); and 
(iii) shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case that the driver requires the high responsiveness of the drive force (see col. 5, lines 44-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato and Aoyama, to add the additional features of: A control system, wherein the controller is further comprising a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force and further configured to: see Fig. 19, S12, and Fig. 6.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III. 

Regarding claim 15, Nissato and Aoyama teach the control system as claimed in claim 14.
However, Nissato does not explicitly further teach everything else in the claim.
Yet Aoyama teaches:
A control system, wherein the controller is further configured to
shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the maximum drive force generatable in the series hybrid vehicle mode, in a case 
that the driver requires the high responsiveness of the drive force (see col. 5, lines 44-63 and Fig. 7, column: “Acc. Depression”.
that the required drive force is equal to or greater than the maximum drive force generatable in the series hybrid vehicle mode (see Fig. 7, right column for the various operating modes. In at least operating mode 1, the engine is off, motor 1 is not generating electricity, and motor 4 is operating. This is EV mode. In at least mode 2, the engine is “rev” or revolving and supplying torque. See col. 6, lines 50-60 for “Rev” in the Engine column referring to the engine revolving. However, motor 4 is inoperative. This is series mode. Then in at least mode 4, the motor is supplying torque, but motor 1 is not generating electricity, and motor 4 is operative. This is parallel mode. As seen in Fig. 6 and explained in col. 5, lines 44-63, the determination of when to shift depends at least partly on motor torque.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato and Aoyama, to add the additional features of: The controller is further configured to shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the maximum drive force generatable in the series hybrid vehicle mode, in a case that the driver requires the high responsiveness of the drive force, and that the required drive force is equal to or greater than the maximum drive force generatable in the series hybrid vehicle mode, as taught by Aoyama. The motivation for doing so would be to take advantage of the available torque in the system, which is one big reason why parallel hybrid mode exists in most art, as recognized by Aoyama (see Fig. 19, S12, and Fig. 6.). 

This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III. 

Regarding claim 17, Nissato and Aoyama teach the control system as claimed in claim 13.
However, Nissato does not further teach everything else in the claim.
Yet, Aoyama teaches:
A control system, further comprising: 
a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force (see col. 5, lines 44-63); 
wherein the controller is further configured to
(i) determine whether a driver requires high responsiveness of the drive force based on the operation amount of the accelerator and the operation speed of the accelerator (see col. 5, lines 44-63 and Fig. 7, column: “Acc. Depression”.), and -5-Application No. 16/176,252 
(ii) shift the running mode to the parallel hybrid vehicle mode when the actual drive force exceeds the required additional drive force, in a case that the driver does not require the high responsiveness of the drive force the discussion in col. 5, lines 44-63 implies that the vehicle is starting from a “dead stop” and then the “driver demands hard acceleration.” But the mode in Aoyama Fig. 7 will occur even if high responsiveness is not required. If the torque demand is required, even if not at high responsiveness, the mode will switch.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato and Aoyama, to add the additional features of: a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force wherein the controller is further configured to (i) determine whether a driver requires high responsiveness of the drive force based on the operation amount of the accelerator and the operation speed of the accelerator and, (ii) shift the running mode to the parallel hybrid vehicle mode when the actual drive force exceeds the required additional drive force, in a case that the driver does not require the high responsiveness of the drive force, as taught by Aoyama. The motivation for doing so would be to take advantage of the available torque in the system, which is one big reason why parallel hybrid mode exists in most art, as recognized by Aoyama (see Fig. 19, S12, and Fig. 6.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III. 



s 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nissato in view of Aoyama in further view of Severinsky et al (US2001/0039230 A1).  


Regarding claim 9, Nissato and Aoyama teach the control system as claimed in claim 7.  
However, Nissato does not explicitly further teach:
A control system, further configured to 
shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case 
that the driver requires the high responsiveness of the drive force, and 
that the required drive force is smaller than a maximum drive force generatable in the series hybrid vehicle mode.
However, Aoyama teaches:
A control system, further configured to 
shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case 
that the driver requires the high responsiveness of the drive force (see col. 5, lines 44-63 and Fig. 7, column: “Acc. Depression”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato and Aoyama, to add the additional features of: The controller is further configured to shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the maximum drive force generatable in the series hybrid vehicle mode, in a case that see Fig. 19, S12, and Fig. 6.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III. 
Yet Nissato and Aoyama do not further teach:
A control system, further configured to 
shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case 
that the required drive force is smaller than a maximum drive force generatable in the series hybrid vehicle mode.
However, Severinsky further teaches: 
A control system, further configured to 
shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case 
that the required drive force is smaller than a maximum drive force generatable in the series hybrid vehicle mode (see Fig. 6 and paragraphs 0148-0149 of Severinsky. In paragraph 0149 the controller observes an “an indication that an amount of torque that can efficiently be provided by engine 40 will shortly be required.” See also paragraphs 0097 in which the vehicle operating mode depends on instantaneous torque requirements and recent history, including an analysis of trips repeated daily. See also paragraph 0202 in which the “vehicle’s mode of operation at any given time” in controlled “in dependence on ‘recent history,’ as well as on the instantaneous road load and battery charge state.” In other words, Severinsky teaches shifting before the drive force in the current mode is maxed out by anticipating that torque demand and initiating a mode switch ahead of time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato and Aoyama, to add the additional features of: A control system, further configured to shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case that the required drive force is smaller than a maximum drive force generatable in the series hybrid vehicle mode, as taught by Severinsky. The motivation for doing so would be to provide superior performance in terms of response to operator commands, as recognized by Severinsky (see paragraph 0061.), including as it relates to smooth torque as recognized by Severinsky (see paragraph 0079 and 0093.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III. 

However, Nissato does not explicitly further teach:
A control system, wherein the controller is further configured to 
shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case 
that the driver requires the high responsiveness of the drive force, and 
that the required drive force is smaller than a maximum drive force generatable in the series hybrid vehicle mode.
However, Aoyama teaches:
A control system, wherein the controller is further configured to 
shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case 
that the driver requires the high responsiveness of the drive force (see col. 5, lines 44-63 and Fig. 7, column: “Acc. Depression”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato and Aoyama, to add the additional features of: The controller is further configured to shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the maximum drive force generatable in the series hybrid vehicle mode, in a case that the driver requires the high responsiveness of the drive force, as taught by Aoyama. The motivation for doing so would be to take advantage of the available torque in the see Fig. 19, S12, and Fig. 6.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III. 
Yet Nissato and Aoyama do not further teach:
A control system, wherein the controller is further configured to 
shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case 
that the required drive force is smaller than a maximum drive force generatable in the series hybrid vehicle mode.
However, Severinsky further teaches: 
A control system, wherein the controller is further configured to 
shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case 
that the required drive force is smaller than a maximum drive force generatable in the series hybrid vehicle mode (see Fig. 6 and paragraphs 0148-0149 of Severinsky. In paragraph 0149 the controller observes an “an indication that an amount of torque that can efficiently be provided by engine 40 will shortly be required.” See also paragraphs 0097 in which the vehicle operating mode depends on instantaneous torque requirements and recent history, including an analysis of trips repeated daily. See also paragraph 0202 in which the “vehicle’s mode of operation at any given time” in controlled “in dependence on ‘recent history,’ as well as on the instantaneous road load and battery charge state.”. In other words, Severinsky teaches shifting before the drive force in the current mode is maxed out by anticipating that torque demand and initiating a mode switch ahead of time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato and Aoyama, to add the additional features of: A control system, further configured to shift the running mode to the parallel hybrid vehicle mode when the actual drive force reaches the required drive force, in a case that the required drive force is smaller than a maximum drive force generatable in the series hybrid vehicle mode, as taught by Severinsky. The motivation for doing so would be to provide superior performance in terms of response to operator commands, as recognized by Severinsky (see paragraph 0061.), including as it relates to smooth torque as recognized by Severinsky (see paragraph 0079 and 0093.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III. 

s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nissato in view of Severinsky et al (US2001/0039230 A1).  

Regarding claim 11, Nissato teaches:
A control system for a hybrid vehicle, the control system comprising: 
a prime mover including an engine and a motor (see Fig. 1 for the engine 11, first motor, which is the generator 12, and the second motor 15.); 
drive wheels that are driven by power from the prime mover to generate drive force (see Fig. 1); 
a clutch that selectively transmits power and interrupts power transmission between the engine and the drive wheels (see Fig. 1, item 16 and paragraph 0024); and 
a detector that detects or calculates an operation amount…of an accelerator, and an actual drive force (see paragraph 0027); and 
a controller that controls each of the engine, the motor, and the clutch (see Fig. 1, item 21-23.), wherein: 
(A) a running mode of the hybrid vehicle is selected from: 
(Al) an electric vehicle mode in which the drive force is generated by torque generated by the motor while stopping the engine (see Fig. 2A for the dot-shaded region labeled “Rea [EV DRIVING]” (brackets in original).), and 
(A2) a parallel hybrid vehicle mode in which the engine is operated while engaging the clutch, and the drive force is generated by torques see Fig. 2A for the large-dot-shaded region labeled “Rpa [PARALLEL DRIVING]” (brackets in original).); 
(C) the controller is further configured to shift the running mode from the electric vehicle mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if 
(C1) the drive force is greater than a maximum drive force generatable in the electric vehicle mode (Note that in the specification, the phrase “drive force” is used to refer to the Y-axis of Fig. 3. In paragraph 0015 this is referred to as the “actual drive force” and is different from the “required drive force based on” the operation of the accelerator pedal. A vehicle could be cruising at a given “drive force” such as the one labeled as F.V in Fig. 3. Then the driver hits the accelerator and produces a “required drive force.” With that in mind, see Fig. 2A of Nissato for the fact that there is a drive force in parallel mode that is greater than that in EV mode. Note also that, almost certainly, the thin dashed curve labeled Possible Battery Driving Force T extends past the bold dashed vertical line.), and 
(C2) the drive force is greater than a required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive force that is set in advance based on the vehicle speed and the drive force (before going further it is necessary to determine what the “required additional drive force” is. Flow is “the required additional drive force,” according to paragraph 0062 of the specification of the instant application, and corresponds to “a running resistance against the vehicle” when “running on a predetermined road at a predetermined speed by a predetermined driver force.” It is “a variable governed by a vehicle speed and a driver force.” It is “set larger with an increase in a speed of the vehicle…based on experiment or simulation.” When the vehicle is operated in a running region where the vehicle speed and driver force are below Flow, the occupants are likely to feel transmission and engagement shocks, a response delay, a torque pulse, and an acceleration fluctuation when shifting. But this is not the case when shifting above Flow. With that in mind, see Fig. 2A of Nissato, which teaches a hybrid vehicle mode shifting map. It looks similar to Fig. 3 of the instant application. In Nissato, Fig. 2A, there is a vertical bold dashed line representing a speed, and it is set at a point of intersection with a curved line that looks like Flow of the instant application. The curved solid line in bold in Fig. 2A is labeled the “Maximum Engine Driving Force Te”. This is a predetermined value. Does it meet the definition of Flow? Yes. The engine can only put out so much drive force, which depends on the vehicle speed (running resistance). Therefore Flow of the instant application is analogous to the Maximum Engine Driving Force Te of Nissato.) 

a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force; and 
(B) the controller is configured to: -6-Application No. 16/176,252 
(B1) read at least a history of the actual drive force and a history of the operation speed of the accelerator within a predetermined period of time between a current point of time and a point of time earlier than the current point of time, and 
(B2) obtain an estimated required drive force required to accelerate the hybrid vehicle based on at least the history of the actual drive force and the history of the operation speed of the accelerator; and 
(C) the controller is further configured to shift the running mode from the electric vehicle mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if 
(C3) when the estimated required drive force is greater than the required additional drive force. 
Yet, Severinsky teaches:
a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force (see paragraph 0148 for “The microprocessor monitors the rate at which the operator depresses pedals 69 and 70 as well as the degree to which pedals 69 and 70 are depressed.”); and 
(B) the controller is configured to: -6-Application No. 16/176,252 
(B1) read at least a history of the actual drive force and a history of the operation speed of the accelerator within a predetermined period of time between a current point of time and a point of time earlier than the current point of time (see Severinsky, paragraph 0097. Here “instantaneous torque requirements” are equivalent to the “actual drive force.” The mention of “recent history” is referring to the recent history of the “values of the sensed parameters,” which were just discussed and which include the “instantaneous torque requirements.” See also Fig. 6 and paragraph 0149 for the accelerator pedal history and its association with the road load.), and 
(B2) obtain an estimated required drive force required to accelerate the hybrid vehicle based on at least the history of the actual drive force and the history of the operation speed of the accelerator (see paragraph 0097 for especially: “the values of the sensed parameters in response to which the operating mode is selected may vary depending on recent history, or upon analysis by the microprocessor of trips repeated daily. See also Fig. 6 and paragraph 0149.); and 
(C) the controller is further configured to shift the running mode from the electric vehicle mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if
(C3) when the estimated required drive force is greater than the required additional drive force (before going further it is necessary to determine what the “estimated required drive force” is. Note that it is different from the “drive force” as mentioned in G2 of claim 4. Note also that this claim does not mention a series mode at all, or a second engine. The “estimated required drive force” is Fest in Fig. 3 and is represented by the square, according to paragraph 0113. It can be based on data such as travel history of the vehicle and road surface conditions acquired from the navigation system “and so on.” But “specifically” it is obtained from a history of the actual drive force F and the history of the speed of the accelerator operation stored by the controller as well as the road surface condition detected by the navigation system and external data transmission. For example, paragraph 0115 teaches that if the vehicle is traveling on a winding road, and turns a corner, Fest is the “expected acceleration to achieve the expected acceleration” as the vehicle comes out of the corner. If, as shown in Fig. 3, Fest is above a certain amount, the vehicle will shift into parallel mode. With that in mind, see Fig. 6 and paragraphs 0148-0149 of Severinsky. In paragraph 0149 the controller observes an “an indication that an amount of torque that can efficiently be provided by engine 40 will shortly be required. See also Fig. 6, in which shifting is dependent in part on the vertical axis labeled “road load as % of engine torque.” See also paragraphs 0097 in which the vehicle operating mode depends on instantaneous torque requirements and recent history, including an analysis of trips repeated daily. See also paragraph 0202 in which the “vehicle’s mode of operation at any given time” in controlled “in dependence on ‘recent history,’ as well as on the instantaneous road load and battery charge state.” See also paragraph 0221, which teaches a controller configured to “record and analyze such daily patterns” as “suddenly” increasing torque demand “as the operator accelerates onto a highway” from a city traffic setting.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato, to add the additional features of: (B) the controller is configured to: -6-Application No. 16/176,252(B1) read at least a history of the actual drive force and a history of the operation speed of the accelerator within a predetermined period of time between a current point of time and a point of time earlier than the current point of time, and (B2) obtain an estimated required drive force required to accelerate the hybrid vehicle based on at least the history of the actual drive force and the history of the operation speed of the accelerator; and (C) the controller is further configured to shift the running mode from the electric vehicle mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if (C3) when the estimated required drive force is greater than the required additional drive force, as taught by Severinsky. The motivation for doing so would be to provide superior performance in terms of response to operator commands, as recognized by Severinsky (see paragraph 0061.), including as it relates to smooth torque as recognized by Severinsky (see paragraph 0079 and 0093.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 12, Nissato teaches:
A control system for a hybrid vehicle, the control system comprising: 
a prime mover including an engine and a motor (see Fig. 1 for the engine 11, first motor, which is the generator 12, and the second motor 15.); 
drive wheels that are driven by power from the prime mover to generate drive force (see Fig. 1); 
a clutch that selectively transmits power and interrupts power transmission between the engine and the drive wheels (see Fig. 1, item 16 and paragraph 0024); and 
a detector that detects or calculates an operation amount…of an accelerator, and an actual drive force (see paragraph 0027); and 
a controller that controls each of the engine, the motor, and the clutch (see Fig. 1, item 21-23.), wherein: 
(A) a running mode of the hybrid vehicle is selected from: 
(Al) an electric vehicle mode in which the drive force is generated by torque generated by the motor while stopping the engine (see Fig. 2A for the dot-shaded region labeled “Rea [EV DRIVING]” (brackets in original).), and 
(A2) a parallel hybrid vehicle mode in which the engine is operated while engaging the clutch, and the drive force is generated by torques see Fig. 2A for the large-dot-shaded region labeled “Rpa [PARALLEL DRIVING]” (brackets in original).); 
(C) the controller is further configured to shift the running mode from the electric vehicle mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if 
(C1) the drive force is greater than a maximum drive force generatable in the electric vehicle mode (Note that in the specification, the phrase “drive force” is used to refer to the Y-axis of Fig. 3. In paragraph 0015 this is referred to as the “actual drive force” and is different from the “required drive force based on” the operation of the accelerator pedal. A vehicle could be cruising at a given “drive force” such as the one labeled as F.V in Fig. 3. Then the driver hits the accelerator and produces a “required drive force.” With that in mind, see Fig. 2A of Nissato for the fact that there is a drive force in parallel mode that is greater than that in EV mode. Note also that, almost certainly, the thin dashed curve labeled Possible Battery Driving Force T extends past the bold dashed vertical line.), 
Yet Nissato does not teach:
a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force, 
the detector also including a device that detects or estimates a road condition;
(B) the controller is configured to: 
(B1) read at least a history of the actual drive force and a history of the operation speed of the accelerator within a predetermined period of time between a current point of time and a point of time earlier than the current point of time, and 
(B2) obtain an estimated required drive force required to accelerate the hybrid vehicle based on at least the history of the actual drive force, the history of the operation speed of the accelerator, and the road condition; and -8-Application No. 16/176,252 
 (C) the controller is further configured to shift the running mode from the electric vehicle mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if 
(C2) the drive force is greater than a required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive force that is set in advance based on the vehicle speed and the drive force; and
(C3) when the estimated required drive force is greater than the required additional drive force. 
However, Severinsky teaches:
a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force (see paragraph 0148 for “The microprocessor monitors the rate at which the operator depresses pedals 69 and 70 as well as the degree to which pedals 69 and 70 are depressed.” For determining the actual drive force see at least paragraph 0283 in which the torque input to torque output is compared to determine traction conditions), 
the detector also including a device that detects or estimates a road condition (see paragraph 0283 for detecting wet or icy pavement.);
(B) the controller is configured to: 
(B1) read at least a history of the actual drive force and a history of the operation speed of the accelerator within a predetermined period of time between a current point of time and a point of time earlier than the current point of time (see Severinsky, Fig. 6 and paragraph 0149 for the accelerator pedal history and its association with the road load. In  Fig. 6, shifting is dependent in part on the vertical axis labeled “road load as % of engine torque.” See also paragraphs 0097 in which the vehicle operating mode depends on instantaneous torque requirements and recent history, including an analysis of trips repeated daily. See also paragraph 0202 in which the “vehicle’s mode of operation at any given time” in controlled “in dependence on ‘recent history,’ as well as on the instantaneous road load and battery charge state.” See also paragraph 0221, which teaches a controller configured to “record and analyze such daily patterns” as “suddenly” increasing torque demand “as the operator accelerates onto a highway” from a city traffic setting.
(B2) obtain an estimated required drive force required to accelerate the hybrid vehicle based on at least the history of the actual drive force, the history of the operation speed of the accelerator, and the road condition (see Severinsky, paragraphs 0097 in which the vehicle operating mode depends on instantaneous torque requirements and recent history, including an analysis of trips repeated daily. See also paragraph 0202 in which the “vehicle’s mode of operation at any given time” in controlled “in dependence on ‘recent history,’ as well as on the instantaneous road load and battery charge state.” See also paragraph 0221, which teaches a controller configured to “record and analyze such daily patterns” as “suddenly” increasing torque demand “as the operator accelerates onto a highway” from a city traffic setting. In other words, the system anticipates or estimates a future required drive force based on history. See also paragraph 0060 which explicitly teaches that operating mode in Severinsky is controlled by road load not just vehicle speed, and that road load is related to hills. See paragraph 0283 for the system also applying torque based on road conditions.).
(C) the controller is further configured to shift the running mode from the electric vehicle mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode (see Fig. 6 where EV mode is labeled as roman number I, II, and III, and parallel mode is labeled as roman numeral V. See Fig. 9 for a diagram showing that the vehicle can go from EV mode to parallel mode, for example, the system could be in mode I at block 115, then go through block 100, exit with a No, and go to block 220 then 230 and go to mode V. This could happen when the driver stomps on the accelerator, as discussed in paragraph 0221), if 
(C2) the drive force is greater than a required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive force that is set in advance based on the vehicle speed and the drive force (see Fig. 6. See also paragraphs 0062 and 0064 for a discussion of mode switching as it relates to both vehicle load and speed. See also paragraph 0089 for when the vehicle is operating in “low-speed operation” the engine will be disconnected and the vehicle will operate as an electric car. See paragraph 0086 for using the motor “during high-speed driving.”); and
(C3) when the estimated required drive force is greater than the required additional drive force (see Severinsky, paragraphs 0097 in which the vehicle operating mode depends on instantaneous torque requirements and recent history, including an analysis of trips repeated daily. See also paragraph 0202 in which the “vehicle’s mode of operation at any given time” in controlled “in dependence on ‘recent history,’ as well as on the instantaneous road load and battery charge state.” See also paragraph 0221, which teaches a controller configured to “record and analyze such daily patterns” as “suddenly” increasing torque demand “as the operator accelerates onto a highway” from a city traffic setting. In other words, the system anticipates or estimates a future required drive force based on history. See also Fig. 6.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nissato, to add the additional features of: a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force, the detector also including a device that detects or estimates a road condition; (B) the controller is configured to: (B1) read at least a history of the actual drive force and a history of the operation speed of the accelerator within a predetermined period of time between a current point of time and a point of time earlier than the current point of time, and (B2) obtain an estimated required drive force required to accelerate the hybrid vehicle based on at least the history of the actual drive force, the history of the operation speed of the accelerator, and the road condition; and-8-Application No. 16/176,252 (C) the controller is further configured to shift the running mode from the electric vehicle mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if (C2) the drive force is greater than a required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive force that is set in advance based on the vehicle speed and the drive force; and (C3) when the estimated required drive force is greater than the required additional drive force, as taught by Severinsky. The motivation for doing so would be to provide superior performance in terms of response to operator see paragraph 0061.), including as it relates to smooth torque as recognized by Severinsky (see paragraph 0079 and 0093.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dextreit et al. (US2015/0314775 A1), which teaches mode shifting when a hill is anticipated in the near future of a driving route. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665